As filed with the Securities and Exchange Commission UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 94.7% Beverages - 2.1% The Coca Cola Co. $ Biotechnology - 1.1% Celgene Corp. (a) Chemicals- 3.1% LyondellBasell Industries NV Westlake Chemical Corp. Commercial Banks - 8.9% BB&T Corp. Fifth Third Bancorp KeyCorp PNC Financial Services Group, Inc. Communications Equipment - 3.1% QUALCOMM, Inc. Computers & Peripherals - 8.2% Apple, Inc. Fusion-io, Inc. (a) Palo Alto Networks, Inc. (a) Splunk, Inc. (a) Construction & Engineering - 2.1% Chicago Bridge & Iron Co. NV Consumer Finance - 2.2% Capital One Financial Corp. Energy Equipment & Services - 2.0% Ensco PLC - ADR Food Products - 1.5% General Mills, Inc. Health Care Equipment & Supplies - 7.9% Baxter International, Inc. Becton, Dickinson & Co. Covidien PLC St. Jude Medical, Inc. Health Care Providers & Services - 2.0% McKesson Corp. Hotels, Restaurants & Leisure - 5.9% Marriott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Insurance - 1.7% ACE Ltd. Internet Software & Services - 11.7% eBay, Inc. (a) Google, Inc. (a) NetEase, Inc. - ADR (a) salesforce.com, Inc. (a) ServiceNow, Inc. (a) VMware, Inc. (a) Machinery - 1.1% Chart Industries, Inc. (a) Media - 13.4% CBS Corp. Discovery Communications, Inc. (a) News Corp. Time Warner, Inc. Viacom, Inc. Walt Disney Co. Multiline Retail - 1.7% Target Corp. Oil, Gas & Consumable Fuels - 9.9% Chevron Corp. Clean Energy Fuels Corp. (a) ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Pharmaceuticals - 5.1% Bristol-Myers Squibb Co. GlaxoSmithKline PLC - ADR Omnicare, Inc. TOTAL COMMON STOCKS (Cost $48,743,991) SHORT-TERM INVESTMENT - 0.3% Money Market Fund - 0.3% Invesco Short-Term Treasury Portfolio - Institutional Class0.02% (b) TOTAL SHORT-TERM INVESTMENT (Cost $168,766) TOTAL INVESTMENTS IN SECURITIES - 95.0% (Cost $48,912,757) Other Assets in Excess of Liabilities - 5.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. ADR American Depositary Receipt (b) 7-Day Yield as of September 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. For certain federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the footnotes to the Fund’s most recent semi-annual or annual report. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Jordan Opportunity Fund’s (the “Fund”) previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or Semi-Annual report. Summary of Fair Value Exposure at September 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2012: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
